Citation Nr: 1342220	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a right heel spur with plantar fasciitis (claimed as a right foot condition).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1994 to November 1997 and from August 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.   

In his July 2010 substantive appeal, the Veteran indicated that he desired to appeal all of the issues in two separate statement of the cases (SOCs) dated in June 2010.  The appealed issues included the issue currently on appeal, as well as the issues of entitlement to service connection for a left foot disorder, hearing loss, and a low back disorder.  

In a November 2010 statement, the Veteran withdrew his claims of entitlement to service connection for a left foot disorder and hearing loss.  Therefore, those issues are not before the Board for the purpose of appellate review.

Further, in a March 2012 rating decision, the RO granted service connection for lumbar degenerative disc disease at L4-5 with chronic low back pain and intermittent sciatica on the right side with flare-ups (claimed as a low back condition) and assigned a 10 percent evaluation, effective from July 30, 2009.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a statement from the Veteran's representative; however, the remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

In a June 2013 statement, included in the VBMS paperless file, the Veteran raised the issue of entitlement to service connection for a right knee disorder, to include as secondary to his service-connected lumbar degenerative disc disease at L4-5 with chronic low back pain and intermittent sciatica on the right side with flare-ups and/or his service-connected right lower extremity radiculopathy.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he is entitled to service connection for the claimed right foot disorder because his right heel pain began during service.  Specifically, during a November 2010 hearing before the Decision Review Officer (DRO), he reported that he began having right heel pain after running during the last few years of service.  See DRO hearing transcript, p. 16.  He stated that he did not seek treatment for his right heel pain in service; however, he indicated that he started receiving treatment within one year of his separation from service 2005.  Id. at 17.  He related that he was diagnosed "right away" with heel spurs by a private provider in Florida.  Id. at 18, 20.  He also indicated that he had surgery to remove a bone spur in January 2009, and the orthopedic surgeon told him that his right heel spurs were caused from "years of... pounding."  Id. at 22.
 
VA has a duty to assist a claimant in the development of a claim.  This includes providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the claimed disability or symptoms may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

On review, the record shows a diagnosis of plantar fasciitis of the right heel from a private physician in October 2007.  The evidence also includes a private operative report that shows the Veteran had a plantar fascia resection and resection of a calcaneous bone spur in January 2009.  A May 2009 private treatment note states that "[t]he heel pain in pretty much gone."  It is unclear whether the Veteran currently has a right foot disorder, and if so, whether it is related to active military service.  Under the circumstances of this case, the Board finds that a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Additionally, the 2005 private treatment records referenced during the DRO hearing have not been obtained and associated with the record.  To date, there is no indication that the records have been submitted by the Veteran.  Therefore, on remand, the RO/AMC should seek to obtain those outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed right foot disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding private treatment records from the private provider who treated him for complaints pertaining to his right foot in approximately 2005.  See DRO hearing transcript, pp. 18, 20, 31.

A specific request should also be made for any outstanding VA treatment records dated from September 2012 to present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   

The examiner should specifically consider the Veteran's testimony at the November 2010 DRO hearing that he was diagnosed with right heel spurs in 2005, which would have been within one year from his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right foot disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he developed right foot pain from running and pounding on his feet during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


